82614: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-25227: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 82614


Short Caption:IN RE: E.S.Court:Supreme Court


Lower Court Case(s):Nye Co. - Fifth Judicial District - JV19-0015Classification:Criminal Appeal - Other - Suppression


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:05/13/2022How Submitted:On Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantThe State of NevadaChristopher R. Arabia
							(Nye County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						Kirk Vitto
							(Nye County District Attorney)
						


RespondentE. S.Daniel E. Martinez
							(Former)
						
							(Special Public Defender)
						Nadine M. Morton
							(Morton Law, PLLC)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


09/06/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


03/11/2021Filing FeeAppeal Filing Fee Waived.  Criminal. (SC)


03/11/2021Notice of Appeal DocumentsFiled Notice of Appeal from Grant of Motion to Suppress. Appeal docketed in the Supreme Court this day. (Filed by Nye Cty. DA) (SEALED) (SC)


03/15/2021Notice of Appeal DocumentsFiled Notice of Appeal from Grant of Motion to Suppress. Appeal docketed in the Supreme Court this day. (Filed by Nye Cty. Dist. Ct. Clerk) (SEALED) (SC)


03/26/2021Order/ProceduralFiled Order. Appellant shall have 14 days from the date of this order to file points and authorities setting forth more fully the basis for the district court's order and addressing the propriety of the appeal and whether there may be a miscarriage of justice if the appeal is not entertained.   Respondent shall have 14 days thereafter to file opposing points and authorities.  (SC)21-08686




04/08/2021BriefFiled Appellant's Supplemental Authorities Points and Authorities Supporting Good Cause to Appeal. (SC)21-10140




04/15/2021BriefFiled Respondent's Points and Authorities Opposing Good Cause to Appeal. (SC)21-10963




04/16/2021Case Status UpdateBriefing Completed/To Screening. (SC)


09/27/2021Order/ProceduralFiled Order Granting Leave to Appeal and Directing Full Briefing. This court finds appellant has shown good cause to pursue its appeal and has decided to exercise its discretion to entertain this appeal. The court further concludes that full briefing is warranted. Appellant's opening brief and appendix due: 28 days. Respondent shall have 28 days from the date that appellant's brief is served to file and serve the answering brief.  Appellant shall then have 14 days from the date that the answering brief is served to file and serve any reply brief.  No extensions of time will be granted absent extreme and unforeseeable circumstances. (SC)21-27729




09/29/2021Notice/IncomingFiled Substitution of Counsel (Nadine Morton is substituted in as attorney of record in place of Daniel Martinez as attorney of record for the Respondent E.S., a child). (SC)21-28005




10/05/2021BriefFiled Appellant's Opening Brief. (SC)21-28526




11/08/2021MotionFiled Respondent's Motion to Permit Late Filing of the Answering Brief. (SC)21-32043




11/15/2021Order/ProceduralFiled Order Denying Motion.  Respondent shall have until November 22, 2021, to file and serve the answering brief.  (SC)21-32643




11/26/2021AppendixFiled Appendix to Answering Brief Respondent Appendix. (REJECTED PER NOTICED FILED ON 11/29/21) (SC)


11/29/2021Notice/OutgoingIssued Notice of Rejection of Deficient Brief and Appendix. (SC)21-33896




11/30/2021MotionFiled Respondent's Second Motion to Extend Time to File Answering Brief. (BRIEF DETACHED AND RETURNED UNFILED PER 12/13/21 ORDER).  (SC)21-34231




12/13/2021Order/ProceduralFiled Order. On October 5, 2021, appellant filed the opening brief.  The brief was not accompanied by an appendix. Appellant's appendix due: 7 days. Respondent's motion for a second extension of time to file the answering brief is granted.  However, this court cannot file the brief attached to the motion because it is not in compliance with this court's formatting rules.  The clerk shall detach the brief from the motion and return it unfiled.  Respondent shall have 7 days from the date of this order to file and serve a compliant answering brief.  (SC)21-35461




12/14/2021AppendixFiled Respondent's Appendix to Answering Brief. (REJECTED PER NOTICE FILED ON 12/15/21) (SC)


12/15/2021Notice/OutgoingIssued Notice of Rejection of Deficient Brief. (SC)21-35680




12/20/2021BriefFiled Respondent's Answering Brief.  (STRICKEN PER ORDER 1/26/2022).  (SC)


01/19/2022Order/ProceduralFiled Order Conditionally Imposing Sanctions. Conditional sanction of $250 or Appellant's Appendix or Motion due: 14 days.  (SC)22-01921




01/21/2022AppendixFiled Appellant's Appendix to Opening Brief. (SC)22-02263




01/24/2022MotionFiled Respondent's Motion To Amend Answering Brief. (SC)22-02445




01/26/2022Order/ProceduralFiled Order Granting Motion.  The clerk of this court shall strike the answering brief filed on December 20, 2021.  Respondent shall have 14 days from the date of this order to file an amended answering brief.  Appellant shall have 14 days from the date of service of the amended answering brief to file and serve a reply brief if deemed necessary.  (SC)22-02573




02/08/2022BriefFiled Respondent's Amended Answering Brief. (REJECTED PER NOTICE ISSUED 2/8/22) (SC)


02/08/2022Notice/OutgoingIssued Notice of Rejection of Deficient Brief. Corrected brief due: 5 days. (SC)22-04325




02/08/2022BriefFiled Respondent's Amended Answering Brief. (SC)22-04360




05/13/2022Order/ProceduralFiled Order Submitting for Decision Without Oral Argument.  (SC)22-15230




08/11/2022Order/DispositionalFiled Order of Reversal and Remand.  "ORDER the judgment of the district court REVERSED AND REMAND this matter to the district court for proceedings consistent with this order."  SNP22-JH/LS/DH  (SC)22-25227





Combined Case View